Citation Nr: 0612975	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-32 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran and his wife 


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel
INTRODUCTION

The veteran had active service from July 1949 to June 1954.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In February 2006, the veteran testified at a personal hearing 
by video conference before the undersigned Veterans Law 
Judge.  The transcript of the hearing is associated with the 
claims file and has been reviewed.  

The Board also received additional medical evidence from the 
veteran in March 2006, which was accompanied by a waiver of 
the RO's right to initial consideration of the new evidence.  
38 C.F.R. §§ 19.9, 20.1304(c) (2005).  Accordingly, the Board 
will consider the new evidence in the first instance in 
conjunction with the issue on appeal.        


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  There is satisfactory evidence that the veteran currently 
has bilateral hearing loss due to combat noise exposure, 
which is consistent with the circumstances, conditions, or 
hardships of his service, and there is no clear and 
convincing evidence to the contrary. 





CONCLUSION OF LAW

Hearing loss was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 1154(b), 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in June 2003, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The June 2003 VCAA notice advised the veteran 
of what the evidence must show to establish entitlement to 
service-connected compensation benefits.  In addition, the RO 
wrote that VA needed evidence showing a current disability 
which was associated with an event, injury, or disease in 
service and requested that the veteran send any medical 
reports he had.  The RO also noted that the veteran could 
obtain all relevant evidence and submit it to VA himself to 
reduce the amount of time to complete action on his claim.  
The RO further requested that the veteran send the 
information and evidence needed to VA within 30 days of the 
date of the letter.  Thus, the veteran was essentially asked 
to provide any evidence in his possession that pertained to 
his claim.  38 C.F.R. § 3.159 (b)(1) (2005).  

Furthermore, the RO provided the veteran with a copy of the 
August 2003 rating decision, the July 2004 Statement of the 
Case (SOC), and the September 2004 Supplemental Statement of 
the Case (SSOC), which included a discussion of the facts of 
the claim, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  
The July 2004 SOC provided the veteran with notice of all the 
laws and regulations pertinent to his claim except for 
38 C.F.R. § 3.385 pertaining to disability due to impaired 
hearing; however, such omission does not harm the veteran 
because the Board is granting the full benefits sought on 
appeal for reasons explained in greater detail below.  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The Board notes that the June 
2003 VCAA notice did not address the elements of degree of 
disability and effective date with respect to the veteran's 
claim.  Nonetheless, there is no prejudice to the veteran 
because the Board is granting his claim and the RO will 
address any notice defect with respect to the rating and 
effective date elements when effectuating the award.

To fulfill its statutory duty to assist, the RO afforded the 
veteran a VA audiological examination and medical opinion in 
August 2003.  The RO also scheduled for the veteran a Board 
hearing by video conference in February 2006 as noted above.  
In addition, the RO obtained the veteran's DD Form 214 and 
the June 1954 separation examination report and associated 
them with the claims folder.  The veteran also submitted 
private medical records dated from July 1998 to January 2006, 
articles, and lay statements that are of record.      

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system, specifically, sensorineural 
hearing loss, becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005). 

Where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay 
persons can provide an eye-witness account of a veteran's 
visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award 
of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).  

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).


III.	Facts and Analysis

The veteran essentially contends that his exposure to combat 
noise while serving as an armored crewman during the Korean 
War caused his current bilateral hearing loss.


The medical evidence clearly shows that the veteran currently 
has bilateral hearing loss.  The veteran's private treatment 
records dated from July 1998 to January 2006 contain multiple 
findings of hearing loss for both ears.  At the August 2003 
VA audiological examination, audiometric results showed pure 
tone thresholds (in decibels) of 30 at 500 Hz, 25 at 1000 Hz, 
30 at 2000 Hz, 55 at 3000 Hz, and 60 at 4000 Hz for the right 
ear and 20 at 500 Hz, 20 at 1000 Hz, 20 at 2000 Hz, 60 at 
3000 Hz, 55 at 4000 Hz for the left ear.  Speech recognition 
scores were 80 percent bilaterally.  Thus, the severity of 
hearing loss in the right and left ears meets the threshold 
levels of a hearing impairment as defined by VA regulation.  
38 C.F.R. § 3.385 (2005). 


The Board observes that the veteran suggested in his April 
2003 claim that his hearing loss began in 1952; however, the 
June 1954 separation examination report reveals that the 
whispered and spoken voice tests showed a hearing acuity of 
15/15 in both ears and includes no notations regarding any 
complaints or findings of hearing loss in service.  Indeed, 
the earliest audiogram of record showing bilateral hearing 
loss is dated in July 1998, which is 44 years after discharge 
from service.  Nonetheless, the veteran's DD Form 214 
confirms that he served as an armored crewman and is in 
receipt of the Combat Infantry Badge (CIB) and Korean Service 
Medal (KSM).  Thus, the Board finds that exposure to combat 
noise is consistent with the circumstances, conditions, or 
hardships of the veteran's service and the lay statements of 
record including his own accounts of such exposure are 
sufficient evidence of acoustic trauma during service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2005); Collette v. Brown, 82 F.3d 389 (1996). 
The record reveals that the veteran had significant post-
service occupational noise exposure as a fixture builder at 
an automobile manufacturing company for 30 years (15 years 
reportedly without ear protection) where his duties included, 
among other things, work with hand tools such as power saws, 
grinders, sanders, and drills.  In addition, there is 
unfavorable and favorable medical opinion evidence that the 
veteran's hearing loss is related to acoustic trauma 
sustained during service.  In support of the veteran's claim, 
the private ENT physician (Dr. V.A., M.D.) wrote in February 
2006 that the veteran was exposed to excessive levels of 
noise during his time with the military and that his 
bilateral hearing loss was consistent with excessive noise 
exposure.  Conversely, the August 2003 VA examiner concluded 
that the veteran's hearing loss was likely not related to his 
military service because the veteran reported that he worked 
for 15 years in areas that were noisy after discharge, his 
wife was not aware of hearing loss until 1985, and 
subtracting the hearing loss from aging from his air 
conduction thresholds would result in hearing within normal 
limits bilaterally.  

While the Board acknowledges that the medical evidence may be 
in conflict or even tilt slightly against the veteran, the 
aggregate record fails to satisfy the clear and convincing 
standard.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2005).  In the absence of affirmative evidence 
adequately rebutting the favorable evidence, the Board must 
conclude that the veteran probably has bilateral hearing loss 
due to acoustic trauma sustained during combat service in 
Korea.  Id.  


ORDER

Entitlement to service connection for hearing loss is 
granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


